DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Regarding independent claim 1, for a method of estimating a heart rate of a patient having an implantable blood pump, including calculating a pulsatility of the estimated heart rate over a predetermined time interval; comparing the calculated pulsatility to a predetermined threshold; determining whether the at least one condition includes low pulsatility based on the comparison of the calculated pulsatility and the predetermined threshold; and if the at least one unreliable condition is detected, modifying the estimated heart rate based on the detected at least one unreliable condition has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al. (US 20160106991), cited in IDS in view of Ochsner et al. (US 20160101230).
With respect to claim 9, Stadler discloses detecting a plurality of cardiac cycles defining cardiac cycle data (abstract, section 0095, cardiac electrical signal includes a QRS complex, T-wave, P-wave and a next QRS complex); designating the cardiac cycle data as including one of a group consisting of a reliable condition and an unreliable condition (sections 0075-0076, When two sensing channels are included in sensing module 86, two post-shock ventricular cycle length estimates may be determined by cardiac signal analyzer, If at least seven but less than thirteen R-wave sense event signals are received from a given cardiac signal sensing channel, the RR intervals occurring between consecutive R-wave sense event signals are determined by cardiac signal analyzer; The RR intervals are ordered from shortest to longest and the post-ventricular cycle length is estimated as the mean of the 7th or 10th longest RR intervals for the signal analysis segment); in a presence of the reliable condition, continuously determining a heart rate using the cardiac cycle data, correlating the determined heart rate to a physiological demand, and controlling the blood pump using a closed-loop control system based on the determined physiological demand (0075, 
However Stadler does not disclose in a presence of the unreliable condition, using a secondary source of information different than the cardiac cycle data to determine the physiological demand, and adjust an operating speed of the blood pump according to the secondary source of information. Ochsner discloses in a presence of the unreliable condition, using a secondary source of information different than the cardiac cycle data to determine the physiological demand, and adjust an operating speed of the blood pump according to the secondary source of information (section 0011, 0018-0019, Thus, by determining an estimate for an inner volume of the heart or of the blood vessel and by using this estimate for regulating the power of the blood pump, a very physiological way of regulating the blood pump is provided, in which the controller adapts the pump speed according to the patient's perfusion demand. Hence, the controller is able to adapt the cardiac output very similarly to the physiological heart. At least one physical parameter is preferably measured such, that it reflects the periodic time curve of the volumetric change associated to the cardiac cycles. In order to achieve a sufficient temporal resolution for obtaining information concerning the change of the inner volume over the cardiac cycle and for achieving an optimal physiological regulation of the blood pump, the measuring device is preferably suited to measure the physical parameter with a temporal resolution of less than 400 ms, more preferably of 
Regarding claim 10, Stadler in view of discloses altering a pump parameter based on the unreliable condition (section 0067, a therapy adjustment is made, after ICD programming changes, or after any other ICD-related or other change, such as a prescription change, is made that may alter the amplitude of cardiac events being sensed by the sensing channels 83 and 85. Updates to the pre-shock event amplitude may be performed automatically by ICD 14 or triggered manually by a user interacting with external device). Ochsner discloses altering a pump parameter based on the unreliable condition (section 0011, 0018-0019, Thus, by determining an estimate for an inner volume of the heart or of the blood vessel and by using this estimate for regulating the power of the blood pump, a very physiological way of regulating the blood pump is provided, in which the controller adapts the pump speed according to the patient's perfusion demand. Hence, the controller is able to adapt the cardiac output very similarly to the physiological heart. At least one physical parameter is preferably measured such, that it reflects the periodic time curve of the volumetric change associated to the cardiac cycles. In order to achieve a sufficient temporal resolution for 
Concerning claim 11, Stadler discloses the unreliable condition includes an individual heart rate estimate (section 0078, When more than one cardiac signal is being analyzed for post-shock sensing and rhythm detection, the cycle length estimate determined at block for one cardiac signal sensing channel may influence the estimate made for the other sensing channel, or the estimates for all channels may be used to determine a combined or overall estimate).
With respect to claim 12, Stadler discloses the unreliable condition is one of a group consisting of a low pulsatility, the plurality of cardiac cycles including a length deviating from a standard length, and a tachyarrhythmia (Section 0020, cardiac event signals attendant to the depolarization (e.g., R-waves) and the repolarization (e.g., T-waves) of the ventricles. An ICD according to the present disclosure includes a tachyarrhythmia detection module configured to discriminate between shockable and non-shockable heart rhythms after delivering a shock pulse by analyzing a cardiac electrical signal received during a post-shock signal analysis segment).
Regarding claim 13, Stadler discloses generating a low pulsatility alert when the unreliable condition is the low pulsatility; and controlling the blood pump based on the secondary source of information during a duration of the low pulsatility alert (section 
Concerning claim 14, Stadler discloses the plurality of cardiac cycles define a buffer, and the buffer is continuously updated using the length of each of the plurality of cardiac cycles in real time (section 0090, The R-wave sensing threshold may be reset to a new initial threshold that is based on the peak amplitude determined during the post-sense blanking interval according to one example. The initial threshold amplitude decays according to the second post-shock decay sequence at block, which may be defined differently than the first post-shock decay sequence).
With respect to claim 15, Stadler discloses resetting the buffer when a duration of the low pulsatility alert continues for a predetermined duration (section 0090, The R-wave sensing threshold may be reset to a new initial threshold that is based on the peak amplitude determined during the post-sense blanking interval according to one example. The initial threshold amplitude decays according to the second post-shock decay sequence at block, which may be defined differently than the first post-shock decay sequence).
Regarding claim 16, Stadler discloses detecting a tachyarrhythmia (section 0054, 0067, Tachyarrhythmia detector may count RR intervals measured by timing circuit that fall into different rate detection zones for determining a ventricular rate or performing other rate- or interval-based assessment for detecting ventricular tachyarrhythmia and discriminating shockable and non-shockable rhythms therapy adjustment is made, after 
Concerning claim 17, Stadler discloses generating an alert associated with the unreliable condition (section 0054, Tachyarrhythmia detector may count RR intervals measured by timing circuit that fall into different rate detection zones for determining a ventricular rate or performing other rate- or interval-based assessment for detecting ventricular tachyarrhythmia and discriminating shockable and non-shockable rhythms).
With respect to claim 18, Stadler discloses: detecting the tachyarrhythmia; storing information associated with the tachyarrhythmia including a plurality of waveforms; and based on the tachyarrhythmia, performing a diagnostic function (section 0046, 0054, Cardiac event sensing thresholds used by each sensing channel 83 and 85 are automatically adjusted according to sensing control parameters, which may be stored in memory. Tachyarrhythmia detector may count RR intervals measured by timing circuit that fall into different rate detection zones for determining a ventricular rate or performing other rate- or interval-based assessment for detecting ventricular tachyarrhythmia and discriminating shockable and non-shockable rhythms). However Stadler does not disclose altering a pump flow parameter of the blood pump based on the tachyarrhythmia. Ochsner discloses altering a pump flow parameter of the blood pump based on the tachyarrhythmia (section 0011, 0018-0019, 0029, Thus, by determining an estimate for an inner volume of the heart or of the blood vessel and by using this estimate for regulating the power of the blood pump, a very physiological way of regulating the blood pump is provided, in which the controller adapts the pump speed 
Regarding claim 19, Stadler discloses the plurality of waveforms includes at least one waveform before, during, and after the tachyarrhythmia (section 0061, R-wave 
Concerning claim 20, Stadler discloses the diagnostic function includes generating an alert, and transmitting the alert to a location remote from the blood pump (Section 0067, A pre-shock event amplitude may be updated after terminating a shockable rhythm, after anti-tachycardia pacing therapy or other therapy is delivered or a therapy adjustment is made, after ICD programming changes, or after any other ICD-related or other change, such as a prescription change, is made that may alter the amplitude of cardiac events being sensed by the sensing channels 83 and 85. Updates to the pre-shock event amplitude may be performed automatically by ICD 14 or triggered manually by a user interacting with external device).
Regarding claim 22, Stadler discloses: continuously detect a plurality of cardiac cycles, each of the plurality of cardiac cycles including a length (section 0050, the total number or count of sense event signals may be used by cardiac signal analyzer 90 to estimate the post-shock cardiac cycle length); sort the plurality of cardiac cycles according to the length (section 0051, 0075, When two sensing channels are included in th or 10th longest RR intervals for the signal analysis segment); continuously estimate a heart rate according to the length of the plurality of cardiac cycles and the reliable condition (0075, When two sensing channels are included in sensing module 86, two post-shock ventricular cycle length estimates may be determined by cardiac signal analyzer, If at least seven but less than thirteen R-wave sense event signals are received from a given cardiac signal sensing channel, the RR intervals occurring between consecutive R-wave sense event signals are determined by cardiac signal analyzer); and if the at least one unreliable condition is detected, modify the estimated heart rate based on information associated with the detected at least one unreliable condition (Section 0075-0076, The RR intervals are ordered from shortest to longest and the post-ventricular cycle length is estimated as the mean of the 7th or 10th longest RR intervals for the signal analysis segment).
However Stadler does not disclose an implantable blood pump, the implantable blood pump being in communication with a controller. Ochsner discloses an implantable blood pump 10, the implantable blood pump being in communication with a controller 13 (Fig. 1, section 0047, the output power by which the blood is pumped into the outlet .
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792